          Case 2:18-cv-00218-JCC-MAT Document 118 Filed 06/04/20 Page 1 of 2



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   JAMES ANTHONY WILLIAMS,                                CASE NO. C18-0218-JCC
10                             Plaintiff,                   ORDER
11          v.

12   BRUCE C. GAGE et al.,

13                             Defendants.
14

15          This matter comes before the Court on the report and recommendation of the Honorable
16   Mary Alice Theiler, United States Magistrate Judge (Dkt. No. 114). Having thoroughly
17   considered the report and recommendation and the relevant record, the Court hereby FINDS and
18   ORDERS that:
19               1. The report and recommendation (Dkt. No. 114) is ADOPTED and APPROVED;
20               2. For the reasons explained in the report and recommendation, Plaintiff’s motion
21                  (Dkt. No. 102) is DENIED; and
22               3. The Clerk is DIRECTED to send copies of this order to the parties and to Judge
23                  Theiler.
24          //
25          //
26          //


     ORDER
     C18-0218-JCC
     PAGE - 1
          Case 2:18-cv-00218-JCC-MAT Document 118 Filed 06/04/20 Page 2 of 2




 1          DATED this 4th day of June 2020.




                                               A
 2

 3

 4
                                               John C. Coughenour
 5                                             UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-0218-JCC
     PAGE - 2
